 


EXHIBIT 10.4


SIXTH AMENDMENT TO THE


FIRST AMENDED AND RESTATED AGREEMENT


OF LIMITED PARTNERSHIP


OF


SL GREEN OPERATING PARTNERSHIP, L.P.

This Amendment (this “Amendment”) is made as of June 30, 2006 by SL Green Realty
Corp., a Maryland corporation, as managing general partner (the “Company” or the
“Managing General Partner”) of SL Green Operating Partnership, L.P., a Delaware
limited partnership (the “Partnership”), and as attorney-in-fact for the Persons
named on Exhibit A to the First Amended and Restated Agreement of Limited
Partnership of SL Green Operating Partnership L.P., dated as of August 20, 1997,
as amended from time to time (the “Partnership Agreement”), for the purpose of
amending the Partnership Agreement.  Capitalized terms used herein and not
defined shall have the meanings given to them in the Partnership Agreement.

WHEREAS, the Managing General Partner has determined that, in connection with
the acquisition by the Partnership of the real and personal property located at
609 Fifth Avenue, New York, New York, as more explicitly described in Section
1.2 of that certain Contribution and Recapitalization Agreement (the
“Contribution Agreement”) dated as of April 10, 2006 by and among the
Partnership, 609 Owners LLC, Jeff Sutton, an individual, Eli Gindi, an
individual, Jeffrey Gindi, an individual, JS 609 LLC, a New York limited
liability company, EG 609 LLC, a New York limited liability company, and JRG 609
LLC, a New York limited liability company, it is necessary to amend the
Partnership Agreement to create additional Partnership Units (as defined in the
Partnership Agreement).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Managing General Partner hereby amends the Partnership Agreement as follows:

1.             Article 1 of the Partnership Agreement is hereby amended by
adding the following definitions:

“Series E Preferred Units” means the series of Partnership Units established
pursuant to this Agreement, representing units of Limited Partnership Interest
designated as the 5.0% Series E Cumulative Redeemable Preferred Units, with the
preferences, rights, voting powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption of units as
described herein; and

2.             In accordance with Section 4.02.A of the Partnership Agreement,
set forth below are the terms and conditions of the Series E Preferred Units
hereby established and issued to 609 Partners Sub A LLC, 609 Partners Sub B LLC
and 609 Partners Sub C LLC (collectively, the “Series E Holder”):

A.            Designation and Number.  A series of Partnership Units, designated
as Series E Preferred Units, is hereby established.  The number of Series E
Preferred Units shall be 63,890,632.06, of which 31,945,316.02 shall be issued
to 609 Partners Sub A LLC, 15, 972,658.02 shall be issued to 609 Partners Sub B
LLC and 15,972,658.02 shall be issued to 609 Partners Sub C LLC.


--------------------------------------------------------------------------------




 

B.            Rank.  The Series E Preferred Units, with respect to rights to the
payment of dividends and the distribution of assets upon the liquidation,
dissolution or winding up of the Partnership, rank (a) senior to all Partnership
Interests issued by the Partnership the terms of which specifically provide that
such Partnership Interests rank junior to the Series E Preferred Units; (b) on a
parity with all Partnership Interests issued by the Partnership the terms of
which specifically provide that such Partnership Interests rank on a parity with
the Series E Preferred Units, including any Partnership Interests issued by the
Partnership in connection with the acquisition of a property after the date
hereof; and (c) junior to the Class A Units, Class B Units, 7.625% Series C
Cumulative Redeemable Preferred Units, the 7.875% Series D Cumulative Redeemable
Preferred Units and all Partnership Interests issued by the Partnership the
terms of which specifically provide that such Partnership Interests rank senior
to the Series E Preferred Units; provided, however, the Series E Preferred Units
shall not rank junior to (but may rank on a parity with) any Partnership
Interests issued by the Partnership in connection with the acquisition of a
property after the date hereof.

C.            Distributions.

(i)            Pursuant to Section 5.01 of the Partnership Agreement but subject
to the rights of holders of any Partnership Interests ranking senior to the
Series E Preferred Units as to the payment of distributions, the Series E Holder
shall be entitled to receive, when, as and if authorized by the Managing General
Partner, out of Available Cash, cumulative quarterly preferential cash
distributions in an amount per unit equal to 5.00% per annum (equivalent to a
fixed annual amount of $.05 per unit).  Distributions on the Series E Preferred
Units shall accrue and be fully cumulative from the date of original issuance
and shall be payable quarterly when, as and if authorized by the Managing
General Partner, in equal amounts in arrears on the fifteenth day of each
January, April, July and October or, if not a business day, the next succeeding
business day (each, a “Series E Preferred Unit Distribution Payment Date”).  Any
distribution (including the initial distribution) payable on the Series E
Preferred Units for any partial distribution period shall be prorated and
computed on the basis of a 360-day year consisting of twelve 30-day months. 
Distribution period shall mean the period from and the date of original issuance
and ending on and excluding the next Series E Preferred Unit Distribution
Payment Date, and each subsequent period from but including such Series E
Preferred Unit Distribution Payment Date and ending on and excluding the next
following Series E Preferred Unit Distribution Payment Date.

(ii)           No distribution on the Series E Preferred Units shall be
authorized by the Managing General Partner or declared or paid or set apart for
payment by the Partnership at such time as the terms and provisions of any
agreement of the Managing General Partner or the Partnership, including any
agreement relating to its indebtedness, prohibits such authorization,
declaration, payment or setting apart for payment or provides that such
authorization, declaration, payment or setting apart for payment would
constitute a breach thereof, or a default thereunder, or if such authorization,
declaration, payment or setting apart for payment shall be restricted or
prohibited by law.  No interest, or sum of money in lieu of interest, shall be
payable in respect of any distribution payment or payments on the Series E
Preferred Units which may be in arrears.

(iii)          Notwithstanding the foregoing, distributions with respect to the
Series E Preferred Units shall accumulate whether or not any of the foregoing
restrictions exist, whether or not there is sufficient Available Cash for the
payment thereof and whether or not such distributions are authorized. 
Accumulated but unpaid distributions on Series E Preferred Units shall bear
interest at 5.00% and the Series E Holder shall not be entitled to any
distributions in excess of full cumulative distributions.  Any distribution
payment made on the Series E Preferred Units shall first be credited against the
earliest accumulated but unpaid distribution due with respect to such units
which remains payable.

2


--------------------------------------------------------------------------------




 

(iv)          Except as provided in subsection 2.C.(v), unless full cumulative
distributions have been or contemporaneously are declared and paid or
authorized, declared and a sum sufficient for the payment thereof set apart for
such payment on the Series E Preferred Units for all past distribution periods
and the then current distribution period, no distributions (other than in
Partnership Interests ranking junior to the Series E Preferred Units as to the
payment of dividends and the distribution of assets upon any liquidation,
dissolution or winding up of the Partnership) shall be authorized, declared or
paid or set apart for payment nor shall any other distribution be authorized,
declared or made upon any  Partnership Interests ranking, as to the payment of
distributions or the distribution of assets upon any liquidation, dissolution or
winding up of the Partnership, junior to or on a parity with the Series E
Preferred Units for any period, nor shall any Partnership Interests ranking
junior to or on a parity with the Series E Preferred Units as to the payment of
distributions or the distribution of assets upon any liquidation, dissolution or
winding up of the Partnership, be redeemed, purchased or otherwise acquired for
any consideration (or any moneys be paid to or made available for a sinking fund
for the redemption of any such Partnership Interests) by the Partnership (except
by conversion into or exchange for Partnership Interests ranking junior to the
Series E Preferred Units as to the payment of distributions and the distribution
of assets upon any liquidation, dissolution or winding up of the affairs of the
Partnership).

(v)           When distributions are not paid in full (or a sum sufficient for
such full payment is not so set apart) upon the Series E Preferred Units and any
other Partnership Interests ranking on a parity as to the payment of
distributions with the Series E Preferred Units, all distributions authorized
and declared upon the Series E Preferred Units and any other Partnership
Interests ranking on a parity as to the payment of distributions with the
Series E Preferred Units shall be declared pro rata so that the amount of
distributions authorized and declared per Series E Preferred Unit and such other
Partnership Interests shall in all cases bear to each other the same ratio that
accumulated distributions per each Series E Preferred Unit and such other
Partnership Interests (which shall not include any accumulation in respect of
unpaid distributions for prior distribution periods if such other Partnership
Interests do not have a cumulative distribution) bear to each other.

(vi)          The Series E Holder shall not be entitled to any distribution,
whether payable in cash, property or Partnership Interests, in excess of full
cumulative distributions on the Series E Preferred Units as described above. 
Accrued but unpaid distributions on the Series E Preferred Units will accumulate
as of the Series E Preferred Units Distribution Payment Date on which they first
become payable.

D.            Allocations.

Allocations of the Partnership’s items of income, gain, loss and deduction shall
be allocated to the Series E Holder in accordance with Article VI of the
Partnership Agreement.

E.             Liquidation Preference.

(i)            In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, the Series E Holder shall be
entitled to receive out of the assets of the Partnership available for
distribution to the Partners pursuant to Section 13.02.A of the Partnership
Agreement a liquidation preference of $1.00 per Series E Preferred Unit, plus an
amount equal to any accumulated and unpaid distributions (whether or not earned
or authorized) to the date of payment (collectively, the “Liquidation Value”),
before any distribution of assets is made to holders of any  Partnership
Interests that rank junior to the Series E Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding up of the
Partnership, but subject to the preferential rights of the holders of
Partnership Interests ranking senior to the Series E Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding up of the
Partnership.

3


--------------------------------------------------------------------------------




 

(ii)           If upon any such voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, the assets of the Partnership
legally available for distribution to its Partners are insufficient to make such
full payment to the Series E Holder and the corresponding amounts payable on all
other Partnership Interests ranking on a parity with the Series E Preferred
Units as to the distribution of assets upon the liquidation, dissolution or
winding up of the Partnership, then the Series E Holder shall share ratably in
any such distribution of assets in proportion to the full liquidating
distributions (including, if applicable, accumulated and unpaid distributions)
to which they would otherwise be respectively entitled.

(iii)          After payment of the full amount of the liquidating distributions
to which it is entitled, the Series E Holder shall have no right or claim to any
of the remaining assets of the Partnership.

(iv)          None of a consolidation or merger of the Partnership with or into
another entity, a merger of another entity with or into the Partnership, a
statutory unit exchange by the Partnership or a sale, lease or conveyance of all
or substantially all of the Partnership’s property or business shall be
considered a liquidation, dissolution or winding up of the affairs of the
Partnership.

F.             Redemption.

The Series E Holder shall have the right to require the Partnership to redeem
the Series E Preferred Units in accordance with the Partnership Agreement.  The
redemption price per Series E Preferred Unit shall be paid by the Partnership in
cash and shall be in an amount equal to the liquidation preference plus all
dividends accumulated and unpaid (whether or not earned or authorized) on such
Series E Preferred Units to the date of such redemption.  From and after the
applicable redemption date, the Series E Preferred Units so redeemed shall no
longer be outstanding and all rights hereunder, to distributions or otherwise,
with respect to such Series E Preferred Units shall cease.

G.            Voting Rights.

Except as required by applicable law, the Series E Holder shall have no voting
rights.

H.            Conversion.

The Series E Preferred Units are not convertible into or exchangeable for any
other property or securities of the Partnership.

I.              Restriction on Ownership.

Except as set forth in Section 2(F) above, the Series E Holder may not offer for
sale, sell, contract to sell, pledge or otherwise dispose of any of the Series E
Preferred Units.

3.             Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the Managing General Partner hereby ratifies and confirms.

4.             This Amendment shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without regard to conflicts
of law.

5.             If any provision of this Amendment is or becomes invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein shall not be affected thereby.

4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

SL GREEN REALTY CORP.,
a Maryland corporation, as Managing General
Partner of SL Green Operating
Partnership, L.P. and on behalf of existing
Limited Partners

By: 
                                                                                                   

Name:

Title:

 

5


--------------------------------------------------------------------------------